The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 08:12 AM April 10, 2019




                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

  IN RE:                                  )   CHAPTER 7
                                          )
  JASON E. ANTHONY,                       )   CASE NO. 17-62120
                                          )
           Debtor.                        )   JUDGE RUSS KENDIG
                                          )
                                          )   MEMORANDUM OF OPINION
                                          )



        Attorney Kenneth L. Sheppard, Jr. (“Counsel”) filed a fee application for $835.55. No
objections were filed.

       The following constitutes the court’s finding of fact and conclusions of law under Federal
Bankruptcy Rule 7052. The court has jurisdiction of this case and matter under 28 U.S.C.
§ 1334 and 28 U.S.C. § 157 and has authority to issue final orders. Venue in this district is
appropriate under 11 U.S.C. § 1409.

                                        BACKGROUND

       Debtor filed a chapter 13 case on September 25, 2017. Counsel’s Disclosure of
Compensation indicates he charged Debtor $3,600.00 and received a $600.00 retainer.
Debtor was an above-median debtor, requiring a sixty month plan. His plan, confirmed on
February 8, 2018, proposed a forty-six percent (46%) dividend to unsecured creditors. At the
                                               1




17-62120-rk      Doc 74    FILED 04/10/19       ENTERED 04/10/19 09:56:48          Page 1 of 4
time of filing, Administrative Order 14-01 governed no-look attorney fees in chapter 13 cases.

        The chapter 13 case was unremarkable. Debtor filed one amended plan that increased
the dividend to unsecured creditors and decreased his monthly plan payments, likely as a result
of owing less tax debt than included in the original plan. Following confirmation, Debtor
objected to one untimely proof of claim and filed a modification to suspend payments for one
month to allow him to replace a hot water tank. As part of the modification, Debtor increased
monthly plan payments to make up the difference for the suspended payment.

       On November 18, 2018, the court granted Counsel an additional $535.55 in fees and
expenses. The fees related mainly to the modification. The expenses were for multiple items
throughout the case.

       On February 28, 2019, Debtor converted the case to chapter 7. Counsel filed a fee
application seeking $835.55. He wants $600.00 in fees and the unpaid balance of $235.55 in
expenses from the previous fee application. To date, Counsel has been paid a total of
$3,300.00, the $600.00 retainer and $2,700.00 through the chapter 13 plan.

                                                  DISCUSSION

       Counsel received adequate compensation for the services in this case, including the
conversion. In fact, Counsel received more. The court will not approve the additional
requested fees.

         Under Administrative Order 14-1, counsel was entitled to the following: a base fee of
$2,600.00, $300.00 as an extended commitment fee, and $600.00 as a case termination fee, for a
total of $3,500.00. In spite of the fact that Counsel accepted a larger retainer than permitted
under Administrative Order 14-1,1 and charged $100.00 more than the allowable no-look fee, he
was awarded $3,600.00 as a no-look fee without requiring a fee application.

        Counsel received $3,300.00, nearly the entire no-look fee. The no-look fee
contemplates a completed, sixty month plan. In fact, $900.00 of the fee is directly related to these
two items. Debtor’s case is less than two years old and did not complete.

         Additionally, the no-look fee contemplates the provision of a wide variety of services,
including, but not limited to, representation of a debtor in routine claim objections, two motions
for relief from stay, motions to avoid liens, a motion to reinstate the stay, a motion to reinstate
the case, and two miscellaneous motions (e.g., motion for suspension of payments). Upon
review of the record and Administrative 14-1, Counsel should not have received additional
compensation for the modification, a no-look fee service. Further, the court recently
determined that $200.00 an hour for Counsel’s associate, Jennifer Donahue, is excessive. In re
Frame, Case No. 16-61075 (Bankr. N.D. Ohio Feb. 6, 2019). In hindsight, granting the fee
application dated November 1, 2018 was improvident on multiple grounds.

1 The allowable retainer is $500.00 to qualify for the no-look fee.
                                                          2




 17-62120-rk         Doc 74       FILED 04/10/19          ENTERED 04/10/19 09:56:48   Page 2 of 4
        Attorneys are entitled to reasonable compensation for services rendered. 11 U.S.C.
§ 329(b). The starting point for determining reasonableness in this circuit is the lodestar
method whereby the fee is calculated by multiplying the reasonable time spent on the task by the
reasonable hourly rate. Boddy v. U.S., 950 F.2d 334, 337 (6th Cir. 1991). The resulting figure
is subject to adjustment by the court based on qualitative factors, including

               1. the requisite time and labor;
               2. the novelty and difficulty of the issues;
               3. the requisite skill;
               4. the preclusion of other employment;
               5. the customary fee;
               6. the risk incurred;
               7. time limitations;
               8. the amount involved and the results obtained;
               9. the experience, reputation and ability of the counsel;
               10. the desirability of the case;
               11. the nature and length of the case; and
               12. the results obtained in similar cases.

In re Kieffer, 306 B.R. 197, 205 (Bankr. N.D. Ohio 2004) (citing Johnson v. Georgia Hwy.
Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)); see also 11 U.S.C. § 330(a)(3).

         This case was not involved. It did not require unusual time or labor. There were no
novel or difficult legal or factual issues. Nominal bankruptcy skills were required for
representation in this case. It would not preclude other employment. Counsel took no unusual
risk in representing Debtor in this case. There were no special facts that created extreme time
limitations, such as an imminent foreclosure sale. The amount involved was typical, yet the
results obtained were not typical. The case did not complete but converted less than half-way
into the plan term. Nothing made this case particularly undesirable. In fact, it was probably a
more desirable case in the grand scheme of chapter 13 bankruptcy cases.

        Most importantly of the above factors, the case achieved a poor result. This is not
necessarily any lawyers fault, but it is a substantial consideration. In re Unitcast, Inc., 214 B.R.
992, 1008-9 (Bankr. N.D. Ohio 1997) (quoting In re Allied Computer Repair, Inc., 202 B.R. 877,
887 (Bankr. W.D. Ky. 1996) (“the majority of Courts agree that the results obtained is a major
factor in determining whether the services at least bestowed a benefit upon the estate.”)

        Moreover, the amount sought is far beyond the norm in the community. The hourly rate
is merely a starting point for fees in consumer bankruptcy cases. The simple fact is that some
cases take more time than they can pay in legal fees. Most lawyers, recognizing this, do not file
fee applications for every service which the law allows. They know that it’s just too much.
Thus, the size and success of the case are the ultimate arbiter of fees. In a lodestar system, rate
times hours is a starting point. In the bankruptcy system, rate times hours is the barest of

                                                 3




 17-62120-rk     Doc 74     FILED 04/10/19       ENTERED 04/10/19 09:56:48            Page 3 of 4
starting points.

        What this means is that the quoted hourly rate is not an hourly rate. It is an imputed rate
that assumes all will go smoothly. In reality, a certain percentage of cases go very well,
acceptably well, poorly, and disastrously. The fees are mostly self-regulated by attorneys
understanding that fees in Chapter 13 are not a matter of rate times hours. Thus “actual rate” is
disguised by the absence of fee applications in cases where the results do not warrant, or will not
physically bear, a greater amount. Alas, not in this case.

        Beyond the foregoing, it is abundantly clear that the fees paid to date exceed both the
amount justified by the results obtained and the amount actually received in similar cases. The
court resists the obvious temptation to order disgorgement.

                                          CONCLUSION

       Mr. Sheppard is entitled to reasonable compensation for his services. He received
$3,300.00, a more than adequate amount for this case. Additionally, $235.55 is unpaid from the
fee application approved on November 28, 2018, bringing the total approved fees to $3,535.55.
The court will not award the additional $600.00 requested.

        An order will be issued immediately.

                                      #        #       #


Service List:

Kenneth L. Sheppard, Jr.
Sheppard Law Offices Co LPA
Belden Village Tower, Ste. 200
4450 Belden Village St., NW
Canton, OH 44718

Dynele L Schinker-Kuharich
Office of the Chapter 13 Trustee
200 Market Avenue North, Ste. LL30
Canton, OH 44702

Jason E. Anthony
2406 Harrisburg Rd NE
Canton, OH 44705




                                                   4




 17-62120-rk       Doc 74   FILED 04/10/19         ENTERED 04/10/19 09:56:48         Page 4 of 4
